UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
TAMPA DIVISION
TREECE A. SINGLETON,
Plaintiff,

Vv. Case No: 8:17-CV-564-T-27AAS
13TH CIRCUIT COURT JUDGES,
SUNSHINE STATE INSURANCE CORP,
SCHWARTZ LAW GROUP, PA and
MORGAN & MORGAN LAW,

Defendants.

ORDER

BEFORE THE COURT are two construed motions (Dkts. 22, 23) filed by pro se Plaintiff
subsequent to this Court’s Order denying Plaintiff's motions to vacate judgment and for the
undersigned to be recused (See Dkt. 21). In Dkt. 22, Plaintiff “moves the court for a correct
determination of his indigent (sic) and eligible (sic) for the provision of due process services.”(Dkt.
22 at p. 6). Construed liberally, Plaintiff seeks reconsideration of this Court’s Order (Dkt. 17) that
denied as moot his request to proceed in forma pauperis. Upon consideration, Plaintiffs construed
motion (Dkt. 22) is DENIED for the same reasons his previous motion was denied. (See Dkt. 17).

In Dkt. 23, Plaintiff seeks to file an amended complaint (Dkt. 23 at p. 25). The case however
was dismissed with prejudice on October 6, 2017. Since there is no active pending case, Plaintiff's
construed motion (Dkt. 23) seeking to file an amended complaint is DENIED.

=
DONE AND ORDERED this / q day of August, 2019.

  
   

d States District Judge

Copies to: Pro se Plaintiff
